Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 6, 9, 12-14, 18, 22-23, 26-27, 30, 33, 41, 44-49, and 51 are pending in this application. 
Applicant’s election of pyraclostrobin as the single species of pesticidal active ingredient in the reply filed on 10/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 2, 6, 9, 12-14, 18, 22-23, 26-27, 30, 33, 41, 44-49, and 51 will presently be examined to the extent that they read on the elected species.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6, 9, 12-14, 18, 22-23, 26-27, 30, 33, 41, 44-49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Muller et al. (US 5,869,517), Busvine et al., and Savage et al. (US 6,103,768) in view of Ammermann et al. and CN 103828847.  
Muller et al. (US 5,869,517) discloses pyraclostrobin, designated as Muller’s compound no. 2, as a compound that has multiple pesticidal properties, including properties for controlling harmful fungi, insects, arachnids, and nematodes (column 28, line 48 to column 31, line 67; compound no. 2, table in columns 37-38 and test data for compound no. 2 in columns 41-43; claims 6-8).  Control of mosquitos Aedes aegypti, Anopheles maculipennis, and Culex pipiens is disclosed (column 29, lines 58-61). Concentration can range from 0.0001 to 95 wt% (column 33, lines 1-11).  Application rate includes 0.02 to 10 kg/ha (column 34, lines 27-35).  Combination with agents for controlling pests such as fungicides or insecticides is disclosed, wherein the weight ratio can be 1:10 to 10:1 (column 34, lines 36-48).  Formulations as emulsions, e.g., emulsion concentrates, with surface active sub stances are disclosed (column 32, lines 1-51).  Emulsion concentrate can be diluted with water (column 32, lines 48-51).  
Busvine et al. disclose (E)-non-2-enoic acid and (E)-oct-2-enoic acid as having “teratogenic effect” on insects (abstract) and provide data for 95% lethal effect of (E)-non-2-enoic acid against Culex pipiens fatigans (pages 157-158, section 3.3.2).  The effective concentration is on the scale of 41 mg/liter (Figure 3).  Unsaturated fatty acids are disclosed to have “some slight resemblance to” juvenile hormones when the fatty acids are used at high doses, which delay and disrupt metamorphosis (page 159, section 4.4).  Busvine et al. disclose the problem of widespread resistance to conventional insecticides and concerns of environmental impact, as well as a need for safer chemical control that Busvine’s tested chemicals would meet (page 153).  
	Savage et al. (US 6,103,768) disclose fatty acids as safe and non-hazardous pesticides that have activity against plant pathogens and insects (columns 4-8; column 12, lines 29-33).  The fatty acids have the following formula:
	
    PNG
    media_image1.png
    72
    120
    media_image1.png
    Greyscale
 
wherein Z can be O, R2 can be H, Y1 and Y2 can be H, and R1 can be C5 to C19 unsaturated hydrocarbon (column 6, line 66 to column7, line 18).  C7 and C9 fatty acids are disclosed (column 6, lines 49-53).  The fatty acids are “highly advantageous” for pesticidal use because they occur commonly in nature and have little mammalian toxicity (column 5, lines 31-35).  The fatty acids are disclosed to “improve or compliment the activity of other fungicidal and bactericidal chemicals” (column 5, lines 41-42; column 10, lines 45-54).  Combinations with other fungicides or bactericides reduce the occurrence of resistant pathogens and reduce the application rate of the other fungicides (column 11, first two full paragraphs).  Appropriate use concentration can be “readily ascertained by those skilled in the art” (column 10, lines 42-44), based on the Savage’s disclosure of 0.25 to 3 w/v% for pelargonic acid (column 9, lines 41-45) and 0.03 to 2% for pelargonic acid (Examples 1-4).  Formulation with a surfactant to form an emulsion is disclosed, which can be diluted with water (column 8, lines 41-54).  
Ammermann et al. teach the broad-spectrum fungicidal properties of BAS 500 F, which is also disclosed to be known as the strobilurin, pyraclostrobin, an inhibitor of the bc1 complex in the mitochondrial respiration (page 541-543; see the entire article for its various fungicidal properties against different fungi).  Excellent crop safety is disclosed (page 543).  50-300 g a.i./ha application rate is disclosed to control fungi in various crops such as wheat, winter barley, grapes, tomatoes, beans, peanuts, orange trees, and turf (pages 543-47).  Combined use with fungicides from different chemical groups is suggested to minimize development of resistance (page 548).  
CN 103828847 discloses the formulation of strobilurin such as pyraclostrobin with plant oil such as cinnamon oil or clove oil.  See the partial English abstract and machine translation, which are provided herewith.  Cinnamon oil is disclosed as having antioxidant, bacteriostatic, and preservative properties, and clove oil is disclosed as having antibacterial property (paragraphs 16-17).  “Due to the different sterilization mechanism of vegetable oil and methoxyacrylate fungicide, the combined use of the two can improve the efficacy and sterilization efficiency,” thereby reducing the amount of the methoxyacrylate (strobilurin) fungicide to slow down development of resistance (paragraph 20).  Formulation with a surfactant is disclosed (paragraphs 12, 26, 31; claim 1).
	The cited prior art references do not explicitly disclose the claimed composition and method wherein the strobilurin pyraclostrobin is combined with a C6-C10 unsaturated aliphatic acid.  However, (E)-non-2-enoic acid and (E)-oct-2-enoic acid are known insecticides (Busvine et al.) and Savage et al. teach that they also possess fungicidal properties.  Their combination with pyraclostrobin is suggested by the motivation to provide improved protection of crop with a safe and non-hazardous pesticide with against multiple pests such as fungi and insects – both pyraclostrobin and fatty acid pesticides are known to be used with additional pesticides and the prior art suggests the advantage of combining fungicides from different chemical groups to minimize development of resistance (page 548).
	Weight ratio of 1:10,000 to 10,000:1
	Muller et al. disclose 0.0001 to 95 wt% and 0.02 to 10 kg/ha for pyraclostrobin and 1:10 to 10:1 weight ratio mixture with other active ingredients.  Busvine et al. teach (E)-non-2-enoic acid at 41 mg/liter, which is approximately 0.0041 wt% of the unsaturated C9 fatty acid.  Savage et al. disclose that appropriate application amount of fatty acid pesticides can be readily ascertained by those skilled in the art and exemplifies 0.03 to 2 wt% for a different fatty acid (not unsaturated), pelargonic acid.  Given these known application and formulation rates for pyraclostrobin and fatty acids of the claimed invention, the ordinary skilled artisan would have obviously obtained the claimed weight ratio by using the prior art effective concentration and application amounts.  
	FIC Index value of less than 1
The prior art does not explicitly disclose the claimed FIC Index value of less than 1 for the combination of pyraclostrobin and C6-10 unsaturated fatty acid such as (E)-non-2-enoic acid or (E)-oct-2-enoic acid.  However, it is the Examiner’s position that the prior art is suggestive of the claimed combination of the two active ingredients, and the FIC Index value of less than 1 would have been necessarily obtained by combining the two known pesticides at their individual prior art effective amounts.  It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
Additionally, Savage et al. teach that the claimed fatty acids “improve or compliment the activity of other fungicidal and bactericidal chemicals” (column 5, lines 41-42; column 10, lines 45-54).  For the scope of the invention that further comprises a plant oil, CN 103828847 discloses improved efficacy and sterilization efficiency in the combination of pyraclostrobin + plant oil such as cinnamon oil or clove oil.  
	Therefore, the claimed FIC Index value of less than 1 would have been obtained by utilizing known pesticides at their known formulation concentrations or application rates.  
Synergistic effect, e.g., synergistic inhibition of growth of at least one target pest organism

As stated above, Savage et al. teach that the claimed fatty acids “improve or compliment the activity of other fungicidal and bactericidal chemicals” (column 5, lines 41-42; column 10, lines 45-54), Ammermann et al. suggest combined use of pyraclostrobin with fungicides from different chemical groups to minimize development of resistance (page 548), and CN 103828847 discloses improved efficacy and sterilization efficiency in the combination of pyraclostrobin + plant oil such as cinnamon oil or clove oil.  
Synergism is claimed for Applicant’s composition, and the same would have been necessarily present when the obvious combination of pyraclostrobin and unsaturated fatty acids, with or without plant oil such as cinnamon oil or clove oil, are made.  Baxter, 21 USPQ2d at 1285 (Fed. Cir. 1991); Obiaya, 227 USPQ at 60 (Bd. Pat. App. & Int. 1985).  The burden is on Applicant to establish that the synergism obtained by the claimed invention is unexpected even after taking into account for the improved activity as taught by the prior art, where in the evidence of nonobviousness is commensurate in scope with that of the claimed subject matter.  
Further comprising pesticidal natural oil  
Use of cinnamon oil or clove oil in formulating pyraclostrobin is taught by CN 103828847.
Mode of action features recited in claims 45-48
Pyraclostrobin meets the features recited in claims 45-48.  See instant specification pages 22-23.  
Claim 41: providing pyraclostrobin, adding the unsaturated aliphatic acid, mixing with surfactant to form a concentrate emulsion, diluting with water, applying to control target pest organism

	The prior art teaches formulating pyraclostrobin and fatty acid pesticides as emulsions and emulsion concentrates, which can be diluted with water.  These would have been obvious formulating steps for one of ordinary skill in the art, as evidenced by the discussion of the prior art as set forth above.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Applicant’s specification results have been given due consideration in this regard, but said results fail to take into account the expected improvement of activity as taught by Savage et al.  Moreover, although the claims read on virtually any pest, the specification results are limited to controlling fungi.  Because both the unsaturated fatty acids and pyraclostrobin are taught to possess activity against other pests such as insects, data pertaining to fungi, even if unexpected, would not be probative for claim scope that reads on insect control.  Evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972).  Additionally, the claims read on many different types of C6-10 unsaturated fatty acids, triple bonds permitted, and a ratio range that spans 1:10,000 to 10,000 to 1.  Again, testing selected few compounds from a broad genus such as “C6-C10 unsaturated aliphatic acid” at several ratios would not be commensurate in scope with that of the claimed scope, even if all the disclosed data were unexpected.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 6, 9, 12-14, 18, 22-23, 26-27, 30, 33, 41, 44-49, and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 12-13, 18, 21-23, 26-27, 33, 35, 45-50 of copending Application No. 17/280,144 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
The claims of the reference application are directed to substantially similar pesticidal compositions and methods, wherein the aliphatic acid component can be C4 to C10, saturated or unsaturated, e.g., trans heptanoic acid.  See for example claims 1-2 and 5.  The pesticidal ingredient can be pyraclostrobin (claims 12, 33).  Synergism is claimed in the reference application, as is FIC Index of less than 1 (claims 1, 18, 23, 26, 46-48).  Further incorporation of plant oil such as neem oil and karanja oil is claimed (claim 35).  See also all pending claims of the reference application.    
The claims of the reference application encompass and overlap with the claims of the instant application.  The ordinary skilled artisan would have readily recognized that the claimed invention of the instant application is an obvious variation of the invention set forth in the claims of the reference application because the same pyraclostrobin and overlapping unsaturated aliphatic acids are used to control target pests.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For these reasons, all claims must be rejected at this time. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699